Exhibit 10.q

February 20, 2006

Mr. Thomas C. Tiller
Polaris Industries Inc.
2100 Highway 55
Medina, MN 55340

Re: Employment Agreement

On behalf of the Board of Directors of Polaris Industries Inc., a Minnesota
corporation (“Polaris”), I am writing regarding your continuing employment with
Polaris. This letter agreement (the “Agreement”) amends, restates, replaces and
supersedes, effective as of January 1, 2006, that letter agreement between you
and Polaris dated January 31, 2005, and is written for the purpose of setting
forth the terms and conditions of your continued employment by Polaris and to
protect Polaris’ knowledge, expertise, and relationships and the confidential
information Polaris has developed about its customers, suppliers, products,
operations and services.



1.   Title and Position

During the term of your employment hereunder you shall be employed as Chief
Executive Officer of Polaris and, subject to the supervision and control of the
Board of Directors of Polaris, perform such duties, have such power and exercise
such supervision and control with regard to the business of Polaris as are
commonly associated with or appropriate to the office of Chief Executive
Officer, including but not limited to the day-to-day general management,
supervision and control of all of the businesses and operations of Polaris and
its subsidiaries. In discharging your duties and responsibilities, you may also
serve as an executive officer and/or director of any direct or indirect
subsidiary of Polaris. During the term of your employment you shall apply on a
full-time basis (allowing for ordinary course vacations and sick leave) all of
your skill and experience to the performance of your duties in your positions
with Polaris and its subsidiaries. It is understood that you may have other
business investments and participate in other business ventures which may, from
time to time, require minor portions of your time, but which will not interfere
or be inconsistent with your duties under this letter agreement.



2.   Term of Employment

Unless sooner terminated as provided in Section 5 below, your employment under
the terms of this Agreement shall commence as of January 1, 2006 and shall
continue until December 31, 2007.



3.   Compensation and Benefits



  (a)   Base Salary. During the term of your employment, you will be paid a base
annual salary (“Base Salary”) in the amount of $750,000, payable in accordance
with Polaris’ customary payroll policy, less all applicable withholdings and
deductions. Your Base Salary may, at the discretion of the Board of Directors,
be increased during the term of your employment.



  (b)   Annual Cash Incentive Compensation. During the term of your employment,
you will continue to participate in Polaris’ Senior Executive Annual Incentive
Compensation Plan (the “Plan”). The Compensation Committee of the Board of
Directors will determine, in accordance with the Plan, on an annual basis the
actual amount of any Performance incentive award (“Annual Bonus”) to be awarded
to you under the Plan. During the term of your employment you will be eligible
to receive a target annual payment under the Plan equal to 200 percent of your
Base Salary subject to the performance criteria established by the Compensation
Committee under the Plan.



  (c)   Supplemental Perquisites. During the term of your employment, you will
participate in Polaris’ benefit programs and receive the perquisites made
available by Polaris to its executive officers, including without limitation,
medical, dental and life insurance coverage, financial planning and tax
preparation services, 401(k) retirement savings plan and Supplemental Executive
Retirement Plan participation and a country club membership.



4.   Change in Control Agreement

The Change in Control Agreement between you and Polaris dated April 1, 1998 is
hereby ratified and confirmed in its entirety.



5.   Termination



  (a)   Termination of Agreement.



  (i)   This Agreement and your employment may be terminated at any time by the
mutual written agreement of you and Polaris.



  (ii)   This Agreement and your employment may be terminated by Polaris for any
reason and at any time upon 30 days’ prior written notice to you.



  (iii)   You may resign your employment and terminate this Agreement without
Good Reason (as defined below) upon 30 days’ prior written notice to Polaris.



  (iv)   This Agreement and your employment will automatically terminate upon
your death or permanent disability as defined in Polaris’ long term disability
plan then in effect.



  (v)   This Agreement and your employment may be terminated by Polaris for
Cause (as defined below) immediately upon written notice to you.



  (vi)   This Agreement and your employment may be terminated by you for Good
Reason upon 30 days’ prior written notice from you to Polaris specifying such
Good Reason, provided that such notice is given within 120 days of such Good
Reason; and provided further that the events giving rise to such Good Reason
shall not have been remedied as of the date of such notice.



  (b)   Termination of Employment Upon Death or Disability. If your employment
with Polaris is terminated under Section 5(a)(iv) due to death or disability,
then upon termination of your employment:



  (i)   Polaris will pay to you or your beneficiaries, as appropriate, your Base
Salary pro rata through the date of termination, when such salary would
customarily be paid;



  (ii)   Polaris will pay to you or your beneficiaries, as appropriate, an
amount equal to the average of the amount of the Annual Bonuses paid or payable
to you in respect of the two calendar years preceding the year in which such
termination takes place pro rata through the date of termination, when bonuses
for the year of termination would customarily be paid;



  (iii)   If the effective date of such termination occurs before the payment of
the Annual Bonus for any preceding year has been made to you, Polaris will pay
to you or your beneficiaries, as applicable, the amount of the Annual Bonus for
such preceding year at the time such bonuses are paid to other executives of
Polaris; and



  (iv)   Notwithstanding anything to the contrary in the applicable option or
award agreements, any outstanding stock options or restricted share awards
awarded to you under Polaris’ stock option or restricted share plans shall vest
immediately.



  (c)   Termination of Employment by Polaris for Cause or by You without Good
Reason. If your employment with Polaris is terminated by Polaris under Section
5(a)(v) for Cause, or by you under Section 5(a)(iii) without Good Reason, then
upon termination of your employment:



  (i)   Polaris will pay you your Base Salary pro rata through the date of
termination, when such salary would customarily be paid;



  (ii)   If the effective date of such termination occurs before the payment of
the Annual Bonus for any preceding year has been paid to you, Polaris will pay
the amount of the Annual Bonus for such preceding year at the time such awards
are paid to other executives of Polaris;



  (iii)   Notwithstanding anything to the contrary in the applicable option or
award agreements, all of your theretofore outstanding stock options and unvested
restricted share awards shall terminate immediately; and



  (iv)   You may purchase health insurance under the then existing health
insurance plans of Polaris in accordance with applicable government
requirements, including COBRA.



  (d)   Termination of Employment by Polaris Without Cause or by You for Good
Reason. If your employment is terminated by Polaris under Section 5(a)(ii)
without Cause or if your employment with Polaris is terminated by you under
Section 5(a)(vi) for Good Reason, then upon termination of your employment:



  (i)   Polaris will pay to you your Base Salary pro rata through the date of
termination, when such salary would customarily be paid;



  (ii)   Polaris will pay to you an amount equal to the average of the amount of
the Annual Bonuses paid or payable to you in respect of the two calendar years
preceding the year in which such termination takes place pro rata through the
date of termination at the time bonuses for the year of termination are
customarily paid;



  (iii)   Polaris will pay to you, for a period of 24 months following the
effective date of termination of employment, monthly payments equal to 1/12 of
your annual Base Salary as of the effective date of termination at the times
such Base Salary would customarily be paid;



  (iv)   Polaris will pay to you an amount equal to the average of the Annual
Bonuses paid or payable to you in respect of the two calendar years preceding
the year in which such termination takes place, payable at the times the next
two Annual Bonuses are customarily paid;



  (v)   If the effective date of such termination occurs before payment of the
Annual Bonus for any preceding year has been made to you, Polaris will pay you
the amount of such Annual Bonus for such preceding year at the time such bonuses
are paid to other executives of Polaris;



  (vi)   Polaris will provide you with medical and dental insurance coverage
substantially the same as provided to other executives of Polaris for a period
ending on the earlier of (A) the second anniversary of the date of termination
of your employment and (B) the date upon which you became employed by another
employer; and



  (vii)   Any stock options or restricted share awards awarded to you under
Polaris’ stock option or restricted share plan that would, in accordance with
their terms, otherwise vest on or before the first anniversary of the date of
termination of your employment shall vest immediately and, in the case of stock
options, shall be exercisable by you during a period ending on the first
anniversary of the date of termination of your employment.



  (e)   Definitions. For purposes of this Agreement:



  (i)   “Cause” means (A) the willful and continued failure by you to
substantially perform your duties hereunder (other than any such failure
resulting from incapacity due to physical or mental illness) after a written
demand for substantial performance has been delivered by the Board of Directors
of Polaris which specifically specifies the manner in which the Board of
Directors believes you have not substantially performed your duties; (B) the
willful engaging by you in gross negligence, illegal conduct or gross misconduct
which is materially and demonstrably injurious to Polaris; (C) you are convicted
of, or enter a guilty or nolo contendere plea with respect to, a felony; or
(D) any other willful and material breach of this Agreement by you that you have
not remedied within a reasonable time after receipt of a written notice from the
Board of Directors of Polaris that specifically identifies such breach.

For purposes of this paragraph, no act, or failure to act, on your part will be
deemed “willful” unless done, or omitted to be done, by you not in good faith
and without reasonable belief that your action or omission was in the best
interest of Polaris.



  (ii)   “Good Reason” means any of (A) a material reduction in the scope of
your authority and responsibility as an executive of Polaris (other than
isolated, insubstantial actions not taken in bad faith and which are remedied by
Polaris upon notice to Polaris, or as temporarily required due to your illness
or injury), (B) a reduction in your base compensation; (C) Polaris requires your
principal place of employment to be other than at its principal executive
offices; or (D) Polaris otherwise fails to perform any of its material
obligations to you.



  (f)   Waiver of Claims; Withholding. All amounts payable under this Agreement
will be net of any applicable requisite tax withholding and in lieu of any other
rights or claims you may have against Polaris including under the Change in
Control Agreement referred to in Section 4 above, all of which such rights or
claims you hereby waive.

All payments to be made under this Agreement will be less applicable withholding
or deductions.



6.   Proprietary Information; Noncompetition



  (a)   Proprietary Information. Except with the prior written permission of
Polaris, you agree that you will not, through the actual date of any termination
of your employment with Polaris and for a period of 60 months thereafter,
disclose or use any Proprietary Information (as defined below) of Polaris or any
of its subsidiaries of which you become informed during your employment with
Polaris, whether or not developed by you, except as required by your duties to
Polaris or any of its subsidiaries. Proprietary Information means, as to Polaris
or any of its subsidiaries, business plans, operating plans, procedures or
manuals, financial statements, projections or reports, or other confidential
information of the Company, excluding, however, (i) such information which is
then or later becomes generally available to the public other than through you;
(ii) such information which is received by you from a third party owing no
obligation of confidentiality to Polaris; and (iii) such information which has
been or is later disclosed by Polaris to an unrelated third party on a
non-confidential basis. Information does not lose its Proprietary Information
status merely because it was known by other persons or entities or because it
did not entirely originate with Polaris. Upon termination of your employment
with Polaris for any reason, you agree to deliver to Polaris all materials (in
whatever form or format) that include Proprietary Information. You agree and
understand that the Proprietary Information and all information contained
therein shall be at all times the property of Polaris. Further, upon termination
of your employment for any reason, you agree to make available to any person
designated by Polaris or any of its subsidiaries all information concerning
pending or preceding transactions which may affect the operation of Polaris or
any of its subsidiaries about which you have knowledge.



  (b)   Noncompetition. It is mutually acknowledged that by virtue of your
employment hereunder, Polaris and its subsidiaries will divulge and make
accessible to you, and you will become possessed of, certain valuable and
confidential information concerning the business and operations of Polaris and
its subsidiaries. Without limitation it is also specifically acknowledged that
great trust on the part of Polaris and its subsidiaries will reside in you
because your duties will include involvement in the management, promotion and
development of Polaris’ operations and business. Accordingly, it is necessary to
enter into the following protective agreements:



  (i)   You agree with Polaris and for the benefit of Polaris and its
subsidiaries through the actual date of termination of your employment, and for
a period of two years thereafter, you will not own or have any interest in and
will not, on your behalf or on the behalf of any third party, perform any
services for, directly or indirectly, any person or entity (a “Polaris
Competitor”) which engages in a business that Polaris or any of its subsidiaries
conducts or contemplates conducting in the near future at the time of the
termination of your employment (each, a “Competitive Activity”), except that you
may own up to 1% of the outstanding securities of any corporation if such
securities are registered under the Securities Exchange Act of 1934, as amended
and you may provide services for businesses of Polaris Competitors that are not
engaged in or provide goods or services to a Competitive Activity.



  (ii)   You agree that during your employment with Polaris and for a period of
two years following the termination of such employment that you will not, either
directly or indirectly, on your own behalf or in the service or on behalf of
others solicit, divert or hire away, or in any manner attempt to solicit, divert
or hire away any full-time employee of Polaris or any of its subsidiaries, and
whether or not such employment was pursuant to a written or oral contract of
employment and whether or not such employment was for a determined period or was
at-will.



7.   Miscellaneous.

You understand and agree that a breach by you of any of the provisions of this
Agreement may cause Polaris or its subsidiaries irreparable injury and damage
which cannot be compensable by receipt of money damages. You, therefore,
expressly agree that Polaris and its subsidiaries shall be entitled, in addition
to any other remedies legally available to it, to injunctive and/or other
equitable relief to prevent a breach of this Agreement or any part hereof.

Neither this Agreement nor anything contained herein shall be construed as
conferring upon you or Polaris the right to your continued employment by Polaris
after December 31, 2006.

All notices under this Agreement shall be in writing and shall be deemed given
if delivered by hand or mailed by registered or certified mail, return receipt
requested, to the party to receive the same at the address set forth below or
such other address as may have been furnished by proper notice.

1

Polaris:

Polaris Industries Inc.

2100 Highway 55

Medina, Minnesota 55340

Attention: Secretary

You:

Thomas C. Tiller

[Address]

This Agreement is entered into in the State of Minnesota and shall be construed,
interpreted and enforced according to the statutes, rules of law and court
decisions of the State of Minnesota.

The provisions of Sections 5, 6 and 7 will survive any termination of this
Agreement.

This Agreement and the Change in Control Agreement constitute the entire
understanding of the parties hereto and supersede all prior understandings,
whether written or oral, between the parties with respect to your employment
with Polaris.

Please sign and return a copy of this letter indicating that you accept our
offer and confirming the terms of your employment.

Very truly yours,

Polaris Industries Inc.

By: /s/Gregory R. Palen
Gregory R. Palen
Chairman of the Board of Directors


Accepted and Confirmed:

February 20, 2006

/s/Thomas C. Tiller
Thomas C. Tiller

2